Gardner, J.
The only question in this case presented to us is, whether the act of the master in breaking his contract and leaving the barque at St. Helena was the direct and consequential cause of the mate’s procuring his discharge and leaving her at the same place. The defendant contends that the amount of damages sustained by him in consequence of the discharge of the mate of the vessel should, on account of the plaintiff’s breach of his contract, be allowed the defendant, in recoupment against the plaintiff’s claim.
The master’s contract with the owners was distinct and separate from that of the mate’s with the owners. They were not connected, nor were they dependent upon each other. The master could have thrown up his contract, and it would have had no effect upon the mate’s contract. The fact of the master’s leaving the vessel may have remotely contributed to the mate’s leaving. But this is not sufficient. “In general, the parties are deemed to have contemplated only the damages and interest which the creditor might suffer from the non-performance of the obligation, in respect to the particular thing which is the object of it, a.nd not such as may have been incidentally occasioned thereby.” Pothier on Obligations, (3d Am. ed.) Pt. 1, c. 2, art. 3.
*187The discharge of the mate at St. Helena was not caused by the master’s leaving the barque, in any such sense as to render the master liable therefor. The damages to the defendant were not consequent upon the master’s leaving, and were too remote to be allowed in recoupment. The master’s breach of his contract was not the proximate cause of the mate’s breaking his contract, or of his obtaining his discharge. Tutein v. Hurley, 98 Mass. 211. Goddard v. Barnard, 16 Gray, 205. Fox v. Harding, 7 Cush. 516.

Decree affirmed.